[Cite as State v. McMurray, 2021-Ohio-3562.]




                                    IN THE COURT OF APPEALS

                           TWELFTH APPELLATE DISTRICT OF OHIO

                                           PREBLE COUNTY




 STATE OF OHIO,                                  :       CASE NO. CA2020-08-013

         Appellee,                               :              OPINION
                                                                 10/4/2021
                                                 :
   - vs -
                                                 :

 JEREMIAH J. McMURRAY,                           :

         Appellant.                              :




      CRIMINAL APPEAL FROM PREBLE COUNTY COURT OF COMMON PLEAS
                         Case No. 2019-CR-013070



Martin P. Votel, Preble County Prosecuting Attorney, and Gractia S. Manning, Assistant
Prosecuting Attorney, for appellee.

The Hobbs Law Office, and H. Steven Hobbs, for appellant.


        M. POWELL, J.

        {¶ 1} Appellant, Jeremiah McMurray, appeals his conviction in the Preble County

Court of Common Pleas for felonious assault. He asserts that the evidence presented by

the state was insufficient to support his conviction and that his conviction was against the

manifest weight of the evidence.

        {¶ 2} In the fall of 2018, appellant was employed as an actor in a part-time, seasonal
                                                                     Preble CA2020-08-013

capacity at the Lewisburg Haunted Cave. The Lewisburg Haunted Cave operates as a

"haunted" attraction within an underground limestone cave and is open certain evenings

during September and October. Patrons pay to tour the cave, which is furnished to produce

fright, features effects such as strobe lighting and artificial fog, and is staffed by actors

instructed to frighten patrons. Patrons are strictly prohibited from touching actors, and

actors are instructed to make an "X" by crossing their arms toward the security cameras

installed in the cave to signal if there is a problem in the cave.

       {¶ 3} Shortly before midnight on October 27, 2018, Matthew Reaver and Teirra

Brady, along with Zackary Thompson and Tabitha Thompson (née Irwin) entered the

haunted cave. The two couples were friends and had spent most of the evening together

consuming alcoholic beverages and celebrating Brady's birthday. During their tour of the

cave, the group entered a portion known as the "Light Maze," a disorienting labyrinth staffed

that evening by Justin Ginter, William Collins, and appellant. While in the maze, one or

more members of the group made some form of contact with the cave employees.

Appellant signaled the security cameras multiple times, while Ginter angrily confronted the

group and told them not to touch the employees.

       {¶ 4} Shortly thereafter, appellant, Ginter, and Collins approached the group and

demanded they leave the maze. During this confrontation, Ginter and Reaver were arguing

when Ginter put his forearm up and made contact with Reaver's face. Reaver shoved Ginter

backwards, then Ginter and Reaver began to grapple with one another before appellant

lunged at Reaver, and all three fell to the ground. Brady joined the fray and put appellant

in a headlock. Appellant himself had Reaver in a headlock. At this point, the trial testimony

diverged about what transpired. Reaver and Brady testified that after they and appellant

separated, appellant got up and tackled Reaver from behind.          Conversely, appellant

maintained that his initial tackle of Reaver was the only contact between the two. Appellant

                                              -2-
                                                                      Preble CA2020-08-013

asserts that he grabbed Reaver's shoulders and neck as Ginter twisted Reaver's arm, the

combination of which led to Reaver's injuries. None of the other witnesses saw what caused

Reaver's injuries, and the cave's surveillance video recording captured only the beginning

of the altercation.

         {¶ 5} Following Reaver's injuries, appellant approached Zackary Thompson and

yelled, "I'm gonna fuck you up like I fucked your friend up." Appellant was visibly upset

about the situation, attempted to reapproach Reaver and Brady, and had to be restrained

by another employee. Eventually, Reaver was assisted in leaving the cave, and was

transported to the Kettering Health Emergency Center in Eaton and ultimately to Grandview

Medical Center in Dayton.        Reaver suffered a fractured fibula, displaced tibia, skin

penetration by the bone, and significant bleeding. He underwent surgery that morning and

later required a second surgery.

         {¶ 6} Appellant was indicted in August 2020 for one count of felonious assault and

one count of aggravated assault. The matter proceeded to a bench trial. Reaver, Brady,

both Zachary and Tabitha Thompson, Ginter, Collins, Lewisburg Haunted Cave manager

Jarred Huist, and Preble County Sheriff's Deputy Stephen Bratton testified for the state.

Lewisburg Haunted Cave owner Mark Schaefer testified for appellant, and appellant

testified on his own behalf. The court found appellant guilty of felonious assault in violation

of R.C. 2903.11(A)(1). Appellant was sentenced to three years of community control.

         {¶ 7} Appellant now appeals his conviction for assault, raising one assignment of

error:

         {¶ 8} THE EVIDENCE PRESENTED AT TRIAL WAS INSUFFICIENT TO

CONVICT THE DEFENDANT AND HIS CONVICTION WAS AGAINST THE MANIFEST

WEIGHT OF THE EVIDENCE.

         {¶ 9} Appellant argues that his conviction for felonious assault is not supported by

                                              -3-
                                                                       Preble CA2020-08-013

sufficient evidence and is against the manifest weight of the evidence because the state

failed to prove that he acted "knowingly" or that his actions "caused" the victim's serious

physical harm.

       {¶ 10} Whether the evidence presented at trial is legally sufficient to sustain a verdict

is a question of law.    State v. Billingsley, 12th Dist. Butler Nos. CA2019-05-075 and

CA2019-05-076, 2020-Ohio-2673, ¶ 14, citing State v. Thompkins, 78 Ohio St.3d 380, 386,

1997-Ohio-52.    When reviewing the sufficiency of the evidence underlying a criminal

conviction, an appellate court examines the evidence in order to determine whether such

evidence, if believed, would convince the average mind of the defendant's guilt beyond a

reasonable doubt. State v. Paul, 12th Dist. Fayette No. CA2011-10-026, 2012-Ohio-3205,

¶ 9. Therefore, "[t]he relevant inquiry is whether, after viewing the evidence in a light most

favorable to the prosecution, any rational trier of fact could have found the essential

elements of the crime proven beyond a reasonable doubt." State v. Jenks, 61 Ohio St.3d

259 (1991), paragraph two of the syllabus.

       {¶ 11} Conversely, a manifest weight of the evidence challenge examines the

"inclination of the greater amount of credible evidence, offered at a trial, to support one side

of the issue rather than the other." State v. Barnett, 12th Dist. Butler No. CA2011-09-177,

2012-Ohio-2372, ¶ 14. To determine whether a conviction is against the manifest weight

of the evidence, the reviewing court must look at the entire record, weigh the evidence and

all reasonable inferences, consider the credibility of the witnesses, and determine whether

in resolving the conflicts in the evidence, the trier of fact clearly lost its way and created

such a manifest miscarriage of justice that the conviction must be reversed and a new trial

ordered. State v. Graham, 12th Dist. Warren No. CA2008-07-095, 2009-Ohio-2814, ¶ 66.

"While appellate review includes the responsibility to consider the credibility of witnesses

and weight given to the evidence, 'these issues are primarily matters for the trier of fact to

                                              -4-
                                                                       Preble CA2020-08-013

decide.'" State v. Barnes, 12th Dist. Brown No. CA2010-06-009, 2011-Ohio-5226, ¶ 81,

quoting State v. Walker, 12th Dist. Butler No. CA2006-04-085, 2007-Ohio-911, ¶ 26. An

appellate court, therefore, will overturn a conviction due to the manifest weight of the

evidence only in extraordinary circumstances when the evidence presented at trial weighs

heavily in favor of acquittal. Barnes at ¶ 81, citing Thompkins at 387.

       {¶ 12} "The legal concepts of sufficiency of the evidence and weight of the evidence

are both quantitatively and qualitatively different."    Thompkins, 78 Ohio St.3d at 386.

Nevertheless, "[a] determination that a conviction is supported by the manifest weight of the

evidence will also be dispositive of the issue of sufficiency." State v. Billingsley, 12th Dist.

Butler No. CA2019-05-075 and CA2019-05-076, 2020-Ohio-2673, ¶ 15.

       {¶ 13} R.C. 2903.11(A)(1) states in part, "No person shall knowingly * * * [c]ause

serious physical harm to another." Felonious assault thus requires proof of a knowing

mental state and a causation element of serious physical harm. State v. Harris, 12th Dist.

Butler No. CA2018-02-037, 2018-Ohio-5292, ¶ 10. "A person acts knowingly, regardless

of purpose, when the person is aware that the person's conduct will probably cause a certain

result or will probably be of a certain nature." R.C. 2901.22(B).

       {¶ 14} It is clear that Reaver suffered "serious physical harm." Where injuries to the

victim are serious enough to cause him to seek medical treatment, the finder of fact may

reasonably infer that the force exerted on the victim caused serious physical harm as

defined by R.C. 2901.01(A)(5). State v. Tolle, 12th Dist. Clermont No. CA2014–06–042,

2015-Ohio-1414, ¶ 12. Additionally, where the assault causes a bone fracture, the element

of serious physical harm is met. Id. Here, as the trial court noted, Reaver had a bone

fracture, among other injuries, and required two surgeries and missed four months of work

to recuperate.

       {¶ 15} Appellant contends that his actions were not "knowing," but reckless. Further,

                                              -5-
                                                                       Preble CA2020-08-013

he argues that the evidence presented was inadequate to show that his actions caused

Reaver's injuries.

       {¶ 16} "It is a fundamental principle that a person is presumed to intend the natural,

reasonable and probable consequences of his voluntary acts." State v. Magee, 12th Dist.

Clermont No. CA2019-11-083, 2020-Ohio-4351, ¶ 47, quoting State v. Conway, 108 Ohio

St.3d 214, 2006-Ohio-791, ¶ 143. An accused need not foresee the precise consequences

of his conduct. Id., citing State v. Taylor, 12th Dist. Fayette No. CA2018-11-021, 2019-

Ohio-3437, ¶ 46. "To be actionable it is only necessary that the result is within the natural

and logical scope of risk created by the conduct." Id.

       {¶ 17} Appellant knowingly tackled Reaver. The surveillance video shows and the

testimony at trial corroborates that there was an aggressive verbal argument, as appellant,

Ginter, and Collins confronted the two couples. When Ginter made contact with Reaver,

the argument turned into a physical struggle, into which appellant readily inserted himself.

Appellant pushed his way past Brady and leapt at Reaver. Based on these circumstances,

it is more than reasonable to believe that appellant was aware that his conduct would

probably cause harm to Reaver. See R.C. 2901.22(B). Indeed, by all accounts that was

his intention.

       {¶ 18} Appellant's actions caused Reaver's injuries.        Though there is a factual

dispute as to how many times he did so, it is undisputed that appellant tackled Reaver at

least once and was a participant in an altercation in which Reaver sustained injury. The

"natural, reasonable, and probable" consequence of tackling someone is to injure him.

Magee at ¶ 47. Tackling someone in a dark cave with an uneven floor, disorienting strobe

lights, thick artificial fog, and a maze of wire fences presents an even greater risk of serious

injury to the person being tackled than ordinary conditions. A broken leg, though by no

means the only foreseeable consequence, is well within the scope of risk created by tackling

                                              -6-
                                                                     Preble CA2020-08-013

someone under these circumstances. Id.

       {¶ 19} After reviewing the record, we find that appellant's conviction for felonious

assault is supported by sufficient evidence and is not against the manifest weight of the

evidence. The state presented testimony and evidence from which the trial court judge,

acting as the trier of fact, could have found all the essential elements of the offense proven

beyond a reasonable doubt. See State v. Byrd, 12th Dist. Warren No. CA2019-07-073,

2020-Ohio-3073, ¶ 21.     Additionally, the evidence does not weigh heavily in favor of

acquittal.

       {¶ 20} Appellant's assignment of error is overruled.

       {¶ 21} Judgment affirmed.


       PIPER, P.J., and BYRNE, JJ., concur.




                                             -7-